Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
In the IDS of 1/25/21, NPL item 1 is not considered. In the IDS of 2/8/21, NPL item 1 is not considered. These items are not in English. The IDSs do not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language, or alternatively provide a translation of the documents. See 37 CFR 1.98(a)(1). 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s argument- on p.7 of Remarks filed 4/28/21, that the technical field of the two pieces of combined prior art are different- is convincing. CN 103483888 by Cai describes a light-curable acrylate composition while WO 2013013128 by Kasahara describes a thermally curable epoxy composition. These compositions are different in polymeric components and in curing action. It would involve improper hindsight to combine the two. Thus the rejection is withdrawn.
Kasahara is the closest prior art. Kasahara broadly describes a composition similar to that instantly claimed, with less specificity as to the identity of the solvent compared to the instant claims (p.12 ln 17-18). Motivation to arrive at the very narrow claimed range of solvent ratios between the specific solvents is lacking. 
The previously set forth 112 rejection of claim 19 is moot as the claim has been canceled. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA H ROSEBACH whose telephone number is (571)270-7154.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        
/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766